Citation Nr: 9918635	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to an increased (compensable) rating for 
residuals of low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1982.

This case initially came before the Board of Veterans' 
Appeals on appeal from a rating action dated December 1995 
from the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased (compensable) evaluation for a low back 
strain, and denied service connection for degenerative disc 
disease of the lumbar spine.

The veteran testified before the undersigned Member of the 
Board at a videoconference hearing held at the Montgomery, 
Alabama RO in February 1998.  A transcript of that hearing 
has been associated with the record on appeal.

In June 1998, the Board remanded this case to the RO for 
additional development of the issues.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service medical records reveal inservice treatment for 
symptoms related to injuries of the back.

3.  Service connection is in effect for residuals of low back 
strain.

4.  The competent evidence of record confirms that the 
appellant has degenerative disc disease, and chronic 
recurrent low back pain syndrome, which cannot be 
disassociated from the service-connected residuals of low 
back strain, nor from the numerous episodes of back problems 
inservice.

5.  The veteran's low back disorder is currently manifested 
by moderate limitation of motion, mild reversal of the lumbar 
curve, mild paraspinal tightness, some tenderness in the L3 
through L5-S1 areas and negative straight leg raising on most 
recent examination.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was 
incurred as a result of active service.  38 U.S.C.A. §§ 1101, 
1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for an evaluation of 20 percent, but no 
more, for residuals of low back strain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his low back strain is more severe 
than currently evaluated and that the degenerative disc 
disease should be service connected as well.  His 
representative alleges that the RO failed to consider 
limitation of motion in evaluating the severity of his 
service connected disability, and that service connection for 
degenerative disc disease is warranted.  

Factual Background

Service medical records reveal numerous treatments for 
complaints of back pain.  In September 1977, the veteran was 
seen for back pain following physical training.  In May 1978, 
he was again seen for back pain.  The assessment was muscle 
strain.  In July 1980 he was seen for treatment of injuries, 
including back pain, with moderate tenderness over the lower 
lumbosacral spine, after he fell into a manhole, said to be 
about 12 feet deep.  In April 1981, he was seen again for low 
back pain after he strained his back moving furniture; X-rays 
were within normal limits.  In May 1981, the veteran was 
referred to physical therapy for complaints of low back pain 
with occasional tingling radiation down the right leg for six 
months.  The diagnostic impression rendered was mechanical 
low back pain, possibly postural in origin.  The veteran 
waived his right to a separation examination in June 1982.

By rating decision dated in April 1983, the RO granted 
service connection for residuals of low back strain and 
assigned a noncompensable evaluation, thereto. The 
noncompensable evaluation has been confirmed and continued by 
subsequent rating decisions, including the December 1995 
rating decision on appeal, which also denied service 
connection for degenerative disc disease of the lumbosacral 
spine.  

Private clinical records, including psychiatric clinical 
records dated in 1989, noted a history of low back injury.  
Private treatment records, from April to August 1990, showed 
treatment for complaints of a neurological condition assessed 
as peroneal nerve palsy, but noted a history of chronic back 
pain, with continued complaints of recurrent low back pain 
noted in April 1990.  Among the neurological findings 
attributed to the palsy included a left foot drop, right arm 
weakness and memory problems.  

VA clinical records dated from 1990 to through 1995 revealed 
recurrent complaints of low back pain.  In April 1990, he was 
seen for complaints of low back pain that radiated down both 
legs and described as so severe, that he was unable to 
perform normal activities.  The assessment was chronic back 
pain (traumatic arthritis) in an April 1990 entry that noted 
the history of his fall down a manhole.  A May 1990 X-ray 
report revealed  narrowing at L4-5.  In January 1992, the 
veteran complained of back pain radiating down to the lower 
legs.  He again had complaints of low back problems in 
January 1994 after falling down.  The assessment was low back 
strain.  In May 1994, the assessment was lumbar and cervical 
strain, following a motor vehicle accident, described as 
significantly improved.  Myelogram findings from March 1995 
showed a defect of the anterior portion of the thecal sac at 
L3-4.  There was also a defect of the thecal sac at L5-S1, 
which also may represent prolapse disc. A computed tomography 
(CT), also from March 1995, revealed findings consistent with 
mild broad based disc bulging at L3-4 and L5-S1; mild 
narrowing of the spinal canal at L5-S1 secondary to disc 
bulging; findings consistent with decrease in disc space and 
posterior disc protrusion at the L5-S1 level along with 
thecal sac compression and mild spondylosis of the apophyseal 
joints at the L4-L5 disc level.  When he was seen again in 
May 1995, he presented with complaints of increasing low back 
pain symptoms, and increased numbness of the left leg, with 
pain in both legs, less severe on the left.  The assessment 
in May 1995 noted the CT scan findings from March 1995, and 
discussed the possibility of possible laminectomy surgery.  
The assessment on a subsequent evaluation in May 1995 
evaluation was chronic low back pain secondary to lumbar disc 
disease.  Surgical options were again discussed, and rejected 
by the veteran, and a TENS unit was prescribed.  In July 
1995, the TENS unit was described as significantly improving 
his pain.  

In July 1995, the veteran underwent a VA examination.  
Findings from this examination indicated some functional loss 
due to pain, including "increased pain on lumbar flexion."  
Complaints of back pain included radiation down both legs.  
Straight leg raising revealed mild leg and low back pain, 
bilaterally.  The ranges of motion were reported to be 60 
degrees of forward flexion and 25 degrees of backward 
extension.  The impression was chronic lumbar syndrome-
history of injury.

Radiology findings from a private hospital in November 1995 
revealed magnetic resonance imaging (MRI) findings showing 
significant degenerative change at L4-5 with diffuse disc 
prolapse and mild-moderate spinal stenosis.  In January 1996 
he underwent a VA myelogram for a history of low back pain 
radiating to both legs.  A history of left foot drop was 
noted to be resolved.  The findings included small anterior 
extra-dural defects at L3-4; L4-5; and L5-1; marked disc 
space narrowing, L4-5 and moderate disc space narrowing at 
L5-S1.  CT findings from January 1996 revealed disc bulging 
at L3-4 ; L4-5 and L5-S1.  

On the occasion of a hearing on appeal in February 1998, the 
veteran testified that his back problems affect his ability 
to do housework, in that he cannot vacuum or do yard work 
such as pulling weeds.  He testified that he was able to ride 
a lawnmower for no longer than 30 minutes.  The veteran 
stated that he can stand for 20 minutes and sit for about an 
hour.  He further noted that he is unable to do construction 
work due to his back problems.  

The report from the VA examination conducted in August 1998, 
pursuant to the Board's June 1998 remand, indicated that the 
claims file was reviewed in detail.  Pertinent problems noted 
included chronic low back pain and left lower extremity 
paralysis in 1990.  The history of inservice injuries, 
including a low back strain in July 1980, and again in 1981 
was noted.  The history of postservice treatment and results 
of diagnostic studies was also reported.  Current complaints 
were described as low back pain which seems to be increasing.  
There was no history of paresis or paralysis or foot drop, 
drag or gain.  There was no history of any new back trauma, 
surgeries or injections.  Bladder and bowel function were 
within normal limits.  He did not use assistive devices for 
ambulation.  Gait pattern revealed no limping or listing, and 
sitting position was normal.  Both lower extremities were 
examined, and bilaterally sensitive motor findings were 
within normal limits, except below the knee, there was very 
minimal left common peroneal nerve.  There were residual 
deficits of his previous palsy noted, but otherwise, his foot 
and intrinsic muscles were very palpable bilaterally.  Calf 
measurements were 17 inches bilaterally.  Calf and thigh 
musculature revealed no fasciculations, no localized 
tenderness and no cutaneous  tenderness or complaints at any 
nerve sites of the lower extremities.  Reflexes were present 
and symmetrical and no neurologic abnormalities were noted.  

Upon examination of the lumbar spine, a mild reversal of the 
lumbar curve was noted.  There was mild diffuse paraspinal 
tightness in the lumbar area bilaterally, quite symmetrical.  
Sacroiliac joints were not tender and interspinous areas were 
mildly tender in the L3 through L5-S1 areas.  The straight 
leg test was negative bilaterally.  The forward flexion was 
to 90 degrees, which was somewhat comfortable, but beyond 
that he complained of pain.  Standing to neutral, then going 
back 10 degrees, extension was possible again.  Pain on 
lateral bending, 15 degrees was noted.  Rotation was 25 to 30 
degrees, but with complaints of pulling and pain in the 
lumbar area.  There was no pain radiating to the lower 
extremities during these movements.  The diagnoses rendered 
were lumbar strain 1980, later diagnosed in the 1990's of 
discogenic disease in the lumbar spine; left common perineal 
nerve acute neuropathy, resolved satisfactorily with 
treatment with present minimal residual deficits not 
affecting the functional gait patterns significantly; 
apophyseal lumbar L5-S1 joint arthritic changes; diffuse disc 
bulging in the 1996 myelogram report, but with no nerve root 
encroachment as per the radiology report mentioned; chronic 
recurrent low back pain syndrome and a mild L5-S1 
radiculopathy, as per diagnostic studies in 1996.  

Among the opinions rendered in the August 1998 VA examination 
was the opinion that the degenerative disc disease showed 
increase in the symptomatology and radiology findings, and 
that the present motion restrictions and pain go along very 
well with the discogenic disease.  The examiner opined that 
it is very difficult to separate whether the functional loss 
is due to the strain or to the discogenic disease, and, as 
the veteran had the history of back strain, plus degenerative 
disc disease with the mention of the L5-S1 radiculopathy, the 
(nonservice connected) conditions were opined to aggravate 
the service connected low back strain.

Analysis

Initially the Board finds that the veteran's claims are 
"well grounded" within the meaning of  38 U.S.C.A. 
§ 5017(a)(West 1991); that is, he has presented claims that 
are plausible.  He has not alleged any records of probative 
value that may be obtained, and which have not already been 
associated with the claims file, are available.  The Board 
accordingly finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a)(West 1991) is satisfied.


I. Service Connection for Degenerative Disc Disease

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In this case, the Board notes that the veteran is 
already service connected for a lumbosacral strain, with a 
history of back pain shown in July 1980 after he fell into a 
manhole, and other complaints of back problems shown during 
active duty.  The competent medical evidence of record 
reveals that the symptoms of the disc disease cannot be 
disassociated from the already service connected lumbosacral 
strain, nor from injuries and back complaints that were shown 
during active duty.  

With application of the benefit of the doubt provision set 
forth at 38 U.S.C.A. 
§ 5107(b) (West 1991), the Board finds that the evidence 
demonstrates that the trauma giving rise to service 
connection for lumbar strain is sufficient to have also 
caused the discogenic disease currently manifested.  As such, 
service connection for degenerative disc disease is 
accordingly appropriate. 38 U.S.C.A. §§ 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1998).

II.  Increased Evaluation for Lumbosacral Strain

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities, which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Rating Schedule), 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
As such, the ratings take into account such factors as pain, 
discomfort, and weakness in the individual rating. 38 C.F.R. 
§§ 4.10, 4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self-support of the individual.  38 
C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62  (1994) (where a veteran with 
a service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  The medical history has been detailed 
in the factual background of this decision.  

By rating decision dated in July 1982, the RO granted service 
connection for residuals of low back strain and assigned a 
noncompensable evaluation, thereto. The noncompensable 
evaluation has been confirmed and continued by subsequent 
rating decisions, including the December 1995 rating decision 
on appeal.  The RO has evaluated the low back disorder under 
Diagnostic Codes (DC) 5292 for limitation of motion and 5295 
for low back strain.  The Board will also consider DC 5293 
for intervertebral disc syndrome.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. Part 4, DC 5295 (1998).

Under DC 5292, limitation of motion of lumbar spine, a 10 
percent evaluation is warranted for slight limitation of 
motion; a 20 percent evaluation is warranted for moderate 
limitation of motion, and a 40 percent evaluation is 
warranted for severe limitation of motion. 

Under DC 5293, intervertebral disc syndrome, a 10 percent 
evaluation is warranted for mild symptoms; a 20 percent 
evaluation is warranted for moderate, with recurring attacks, 
and a 40 percent evaluation is warranted for severe, 
recurring attacks with little intermittent relief.  

Upon review of the evidence, the Board finds that the 
veteran's low back disorder warrants a 20 percent evaluation, 
but no more.  The symptomatology demonstrated throughout the 
record reveals that the veteran's low back disorder warrants 
a 20 percent evaluation, upon consideration of the pertinent 
diagnostic codes and 38 C.F.R. § 4.7, but does not exhibit 
the severity or frequency of symptoms so as to warrant a 
scheduler evaluation of 40 percent.  

The evidence reveals the veteran's low back disorder to be 
consistent with an intervertebral disc syndrome showing 
moderate symptoms with recurring attacks.  His most severe 
attacks were documented between 1990 and 1995.  These 
included the complaints of low back pain said to radiate down 
both legs, and described as so severe, he could not perform 
normal activities.  However, he did not have an attack of 
such severity until January 1992, when complaints of pain 
radiating down both legs were noted.  He had yet another 
episode of back pain in January 1994 after falling, with an 
assessment of low back strain given, and again in May 1994 
following a motor vehicle accident.  Again he had symptoms of 
pain radiating to both legs in May 1995.  He was noted to 
have been placed on a TENS unit, which greatly improved his 
symptoms in July 1995.  

In July 1995, he still had complaints of pain radiating down 
the legs as noted in the July 1995 VA examination, with mild 
leg and back pain on straight leg raising.  His forward and 
backward ranges of motion were consistent with moderate 
limitation of motion warranting a 20 percent evaluation, 
although the July 1995 examination did not test all ranges of 
motion.

By the time of his VA examination in August 1998, his lumbar 
symptoms appeared to have improved somewhat, when compared to 
the time of the treatment records from 1990 to 1995.  This 
examination revealed no evidence of muscle wasting in either 
leg, nor of any neurological deficits attributable to the 
spine.  Findings of a mild reversal of lumbar curve were 
noted, as were findings of diffuse paraspinal tightness.  
However, the straight leg test was negative.  These findings 
were consistent with the criteria for a 20 percent evaluation 
under DC 5293 and 5295.  Ranges of motion were either 
slightly or moderately limited, even with consideration of 
functional limitation from pain.  These findings were 
consistent with a 20 percent evaluation under DC 5292 for 
limitation of motion.  However they did not reveal severe 
limitation, consistent with the criteria for a 40 percent 
evaluation under DC 5292, nor the pathology consistent with a 
40 percent evaluation under DC 5293 and 5295.

The record contains no evidence of severe limitation of 
motion, nor evidence of an intervertebral syndrome that 
exhibits severe, recurring attacks with little intermittent 
relief.  Nor is there evidence that the veteran's symptoms 
are consistent with severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive Goldwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, a 40 
percent evaluation under either DC 5292, 5293 or 5295 is not 
warranted.

In sum, a 20 percent evaluation, but no more, is warranted 
for the veteran's low back disorder.  


ORDER

1.  Service connection for degenerative disc disease is 
granted.

2.  An increased evaluation of 20 percent for residuals of 
low back strain is granted, subject to the law and 
regulations governing the payment of monetary benefits.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

